IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                           AT JACKSON

Michael Boyd,                              )
                                           )     Docket No.: 2015-07-0053
             Employee,                     )
v.                                         )     State File No.: 96497-2014
                                           )
Revel Logging, LLC,                        )
                                           )     Date of Injury: December 2, 2014
             Employer,                     )
And                                        )     Judge: Phillips
                                           )
Forestry Mutual Ins. Co.,                  )
                                           )
             Insurance Carrier.            )


          EXPEDITED HEARING ORDER FOR MEDICAL BENEFITS


        THIS CAUSE came to be heard before the undersigned Workers' Compensation
Judge on July 20, 2015, upon the Request for Expedited Hearing filed by Michael Boyd
(Mr. Boyd), the Employee, on June 18, 2015, pursuant to Tennessee Code Annotated
section 50-6-239 (2014) to determine if the Employer, Revel Logging (Revel) is
obligated to provide medical benefits. Considering the positions of the parties, the
applicable law, and all of the evidence submitted, the Court concludes that Mr. Boyd is
entitled to some of the requested benefits.

                                     ANALYSIS

                                        Issues

      1. Whether Mr. Boyd has established, under the applicable evidentiary standard,
         that he sustained a vascular injury to his left leg;

      2. Whether Mr. Boyd is entitled to payment of medical bills related to treatment
         of the alleged vascular condition;

                                           1
       3. Whether Mr. Boyd is entitled to further evaluation of his alleged vascular
          condition; and,
       4. Whether Mr. Boyd is entitled to further evaluation of his lumbar spine injury.

                                   Evidence Submitted

       The Court admitted into evidence the exhibits below:

       1.   Medical Records of Dr. Andrew Lundberg;
       2.   Medical Records of Dr. Ronnie Outen;
       3.   Medical Records ofDr. Stephen Waggoner;
       4.   Medical Records of Henry County Medical Center;
       5.   Medical Records of Orthoworks Therapy;
       6.   Causation opinion letters to and from Dr. Stephen Waggoner;
       7.   Causation opinion letter from Dr. Andrew Lundberg;
       8.   Wage Statement; and,
       9.   Choice of Physician Form (C-42).

       The Court designated the following as the technical record:

            •   Petition for Benefit Determination (PBD), March 24, 2015;
            •   Dispute Certification Notice (DCN), April29, 2015; and,
            •   Request for Expedited Hearing, June 18, 2015.

      The Court did not consider attachments to the above filings unless admitted into
evidence during the Expedited Hearing. The Court considered factual statements in the
above filings or any attachments thereto as allegations unless established by the evidence.

       Mr. Boyd provided in-person testimony.

                                     History of Claim

       Mr. Boyd is a forty-seven-year-old resident of Henry County, Tennessee. He
works for Revel as a cutting machine operator. On December 2, 2014, Mr. Boyd was
loading his cutting machine onto a trailer to move it to another job site. In the process of
loading, he missed a step while climbing onto the machine, and his left foot hit the
ground from an approximate height of two and one-half feet. He felt immediate pain in
his lower back and a sensation of his left leg being "frozen." No one witnessed the
accident.

       Mr. Boyd completed loading the machine. He then informed his supervisor, Jeff
Bryant, that he injured himself and "needed to go to the doctor." He told Mr. Bryant that
he felt pain in his back and left leg, and that his left leg felt "frozen." Mr. Bryant

                                             2
telephoned Revel's office to advise that he was carrying Mr. Boyd to the emergency
room. Revel's owner, Gary Revel, called Mr. Boyd to say that Mr. Boyd, "would have
less of a wait" if he went to the East Wood Clinic (East Wood). Mr. Bryant and Mr. Boyd
then proceeded to East Wood after carrying the equipment to the other job site.

       Mr. Boyd testified Mr. Bryant told the staff at East Wood that Mr. Boyd was
injured while "trying to get onto a machine" and "was having trouble with his leg and
lower back." Mr. Bryant also told the East Wood staff that he was a "supervisor," and
that Revel would cover Mr. Boyd's treatment under workers' compensation.

        Mr. Boyd saw Dr. Ronnie Outen, to whom he reported pain in his "left low back"
that "radiates to the left leg." He claimed to have reported his leg was cool but, on cross-
examination, could not explain why East Wood's record did not indicate such complaint.

        On examination, Dr. Outen found tenderness in the left-lower back and limited
range of motion of the back. He diagnosed a lumbar strain and sciatica. Dr. Outen
discharged Mr. Boyd and prescribed anti-inflammatory and pain medications. Mr. Boyd
testified that Dr. Outen performed "really no testing as if I had gone to a medical center,"
and Mr. Boyd believed a medical center "would have had more knowledge" about his
condition.

        The next day, December 3, 2014, Mr. Boyd's wife visited Revel's office. On
behalf of her husband, she chose Dr. Waggoner from a panel of physicians. Mr. Boyd
testified that she chose Dr. Waggoner because he provided the quickest appointment.

      Mr. Boyd first saw Dr. Waggoner on December 5, 2014. He advised Dr.
Waggoner that he had "been having trouble with his back since an injury at work on
12/3/2014" when he was "trying to get up into a cutting machine." Mr. Boyd complained
of "weakness in the left leg as well as numbness and tingling." Dr. Waggoner diagnosed
a lumbar strain and lumbar radiculopathy, and recommended an MRI of the lumbar spine.

       Mr. Boyd underwent the MRI and saw Dr. Waggoner on December 11, 2014. Dr.
Waggoner noted the MRI showed "no abnormalities." He also noted that Mr. Boyd still
complained of low-back pain radiating into the left leg "with numbness and tingling in
his left calf." Dr. Waggoner maintained his diagnosis of a lumbar strain and
recommended physical therapy.

       Mr. Boyd attended an initial physical therapy evaluation on December 16, 2014,
and complained of "constant" lower-back pain that radiates to the left foot. He described
the pain as a "constant toothache" in the left knee, cramping in the left calf and severe
pain in the left foot.

      Dr. Waggoner's records indicate that he spoke with Mr. Boyd on December 18,

                                             3
2014, and agreed to "send referral to WC for second opinion with a neurosurgeon." (Ex.
3 at 34.)

       Mr. Boyd returned to Dr. Waggoner on December 22, 2014, and stated he was
"not any better." He complained of severe left-leg pain "in a stocking glove distribution"
and also complained "of a cool feeling in the leg." (Ex. 3 at 36.) Dr. Waggoner noted the
coolness of the leg and found it "very difficult to palpate a pulse" in the arteries of the
leg. He immediately referred Mr. Boyd to the emergency department of Methodist
Hospital in Memphis for evaluation of what he described as a vascular condition.

        Mr. Boyd presented to the emergency department as recommended. However, he
testified he felt the hospital was "dirty" and he questioned whether he would receive an
objective opinion regarding the vascular condition because of comments made by the
nurse case manager at Dr. Waggoner's office. Specifically, Mr. Boyd testified that the
case manager made clear workers' compensation would cover only the lower-back injury.
Thus, he returned to his home in Henry County. Mr. Boyd did testify that he received a
voicemail message from the carrier, who stated that the carrier indeed would cover the
vascular testing and that the nurse case manager would contact Mr. Boyd regarding
scheduling. The case manager did contact Mr. Boyd to advise that the testing would
occur in McKenzie, Tennessee on December 26.

      On December 25, 2014, Mr. Boyd awoke in the night with extreme pain in his leg.
His wife rushed him to Henry County Medical Center. Vascular testing revealed
blockage of the left femoral and iliac arteries. Dr. Lundberg performed surgery on
December 27, 2014, to remove the blockages. Since that time, Mr. Boyd complains of
numbness in his "inner thigh" and down his shin. He walks favoring the left leg.

       Following this treatment for the left leg, Mr. Boyd returned to Dr. Waggoner on
January 19, 2015. Dr. Waggoner noted that the left leg was "much better now," following
the vascular surgery, but that Mr. Boyd still had pain in the leg and low back. Dr.
Waggoner's diagnosis remained a lumbar strain; he recommended three weeks of
physical therapy. Mr. Boyd, however, did not complete the physical therapy, as he
desired to return to work.

       On February 25, 2015, Mr. Boyd saw Dr. Waggoner, who noted he was "doing
well" and "not having any pain at all in his back." Dr. Waggoner released Mr. Boyd to
regular duty. On March 4, 2015, Dr. Waggoner assessed maximum medical improvement
(MMI) and assigned a zero percent permanent impairment rating. Mr. Boyd testified that
he had back pain both at the time of his release and ongoing.

      Following assessment of MMI, the case manager corresponded with Dr.
Waggoner. The correspondence to Dr. Waggoner is not in evidence but, on March 6,
2015, Dr. Waggoner wrote a letter stating:

                                            4
          In my opinion, I do not feel that the patient's lower extremity vascular
          injury was related to his lumbar strain. Whether his lower extremity
          vascular thrombosis was secondary to a work injury, I would have to leave
          that to the expertise of a vascular surgeon. Based on the history that the
          patient gave me on his initial visit, however, I do not feel that his lower
          back injury caused the vascular problems for which the patient was treated
          by Dr. Lundgren. He did, however, have pain and tingling in the lower
          extremity which I feel was vascular in nature.

          I would leave it up to his vascular surgeon whether this could have been
          caused by his alleged injury when he slipped getting onto his cutting
          machine. I do not feel that the lumbar strain, which I saw him for on
          December 5, 2014, could have caused the vascular injury.

       On March 11, 2015, Revel's counsel requested Dr. Waggoner's opinion regarding
causation of both the vascular condition and the need, if any, for further lumbar spine
treatment. After describing the applicable causation standard and reciting the care
rendered Mr. Boyd, counsel asked:

          In your expert medical opinion, taking into account this patient's health
          conditions as demonstrated in the above testing results and the surgical
          findings of Dr. Lundberg, the work injury in question, your evaluation and
          treatment of the patient, along with any and all other information you feel
          to be germane, did the incident on December 2, 2014 contribute more than
          50% in causing the patient's current vascular symptoms and need for
          surgery?

Dr. Waggoner replied by checking "NO."

          Additionally, counsel inquired:

          In your expert medical opinion, is the patient in need of any additional
          medical treatment for his low back injury following the treatment you
          provided for his lumbar strain, his MRI results, his recent decision to
          terminate the physical therapy you ordered and your findings on 2/25/15
          resulting in your release of this patient at MMI with no permanent work
          restrictions?

Dr. Waggoner again replied by checking "NO."

          On June 1, 2015, in a letter addressed "To Whom It May Concern," Dr. Lundberg
stated:

                                              5
       Please be advised in reviewing Mr. Boyd's chart and my office notes as
       well as my personal memory, Mr. Boyd's course occurred after a fall at
       work which he discussed apparently with the Workman's Compensation
       folks at his work. Unfortunately, he had about a three or four week window
       where nothing was attempted for improvement and unfortunately he
       continued to have symptomatology and then was subsequently found to
       have an injury to the common femoral artery. Whether or not this was
       specifically associated with a traumatic fall and acute dissection at the time,
       I am not sure anybody could answer unless we had seen him just directly
       after the fall but given the temporal relationship between the fall and the
       symptoms, my suspect is that this would be associated with his injury
       during his duties at work.

       Mr. Boyd testified he currently works at Revel from slightly less than forty up to
sixty hours per week. He performs the same cutting machine job. He quit smoking on
December 25, 2014, and admitted to being a diabetic.

       Mr. Boyd, through counsel, filed a PBD on March 24, 2015, seeking medical
benefits. The parties did not resolve the disputed issues through mediation, and the
Mediation Specialist filed the DCN on April29, 2015.

                                Mr. Boyd's Contentions

        Mr. Boyd contends that his December 2, 2014 injury resulted in the vascular
condition in his left leg requiring surgery. He had no problems with his leg prior to
missing the step and striking his leg on the ground. Dr. Lundberg opined that, because
Mr. Boyd had no prior problems with his leg, the vascular condition was "probably"
related to his injury. Dr. Lundberg could not be more specific, because he did not see Mr.
Boyd closer in time to the work event, but opined that the lumbar strain and vascular
condition are two separate issues. Dr. Waggoner states the vascular condition is not the
result of the lumbar strain but defers to a vascular surgeon as to causation of the vascular
condition.

        Mr. Boyd "justifiably" sought care for the vascular condition on his own, after the
case manager indicated the carrier would not accept compensability for it. Therefore, he
is entitled to recover the medical bills for such treatment. Further, he is entitled to a
panel of physicians for follow-up evaluation and/or treatment of both his lower back and
vascular conditions.




                                             6
                                   Revel's Contentions

       Revel contends that it provided all reasonable and necessary medical care through
Dr. Waggoner. During an approved visit, Dr. Waggoner discovered that Mr. Boyd had a
vascular deficiency in his left leg because the leg felt cool and Dr. Waggoner could not
palpate pulses. Dr. Waggoner suggested that Mr. Boyd follow up with the emergency
department at a Memphis hospital for immediate evaluation of the vascular condition.
Mr. Boyd opted to return home and later sought care, on his own, from Dr. Lundberg.

       Dr. Lundberg opined the vascular condition was "suspect" to being related to the
work injury. This opinion does not rise to the required level of proof under the new law.
Further, Dr. Lundberg states that he is "not sure anybody could answer" the causation
question. (Ex. 7.) As such, Dr. Lundberg's opinion is too speculative to support a finding
of causation.

       Conversely, Dr. Waggoner opines that the work event "did not contribute more
than 50% in causing [Mr. Boyd's] vascular symptoms and need for surgery." (Ex. 6 at 2.)
Likewise, Dr. Waggoner did not relate the vascular condition to the lumbar strain.
Because Dr. Waggoner is the approved physician, his opinion is presumed to be correct.
Therefore, Mr. Boyd has not shown entitlement to benefits for the alleged vascular
condition.

        Dr. Waggoner also opined that Mr. Boyd needs no further treatment for his lumbar
strain. Hence, Revel owes Mr. Boyd no further benefits at this time.

                       Findings of Fact and Conclusions of Law

                                       Standard Applied

       The Workers' Compensation Law shall not be remedially or liberally construed in
favor of either party but shall be construed fairly, impartially and in accordance with
basic principles of statutory construction favoring neither the employee nor employer.
Tenn. Code Ann. § 50-6-116 (2014). An employee need not prove every element of his or
her claim by a preponderance of the evidence in order to obtain relief at an expedited
hearing. McCord v. Advantage Human Resourcing, No. 2014-06-0063, 2015 TN Wrk.
Comp. App. Bd. LEXIS 6, at *7-8, 9 (Tenn. Workers' Comp. App. Bd. Mar. 27, 2015).
At an expedited hearing, an employee has the burden to come forward with sufficient
evidence from which the trial court can determine that the employee is likely to prevail at
a hearing on the merits. !d.




                                            7
                                         Factual Findings

       Mr. Boyd sustained an injury arising out of and in the course and scope of his
employment when he missed a step while climbing onto a cutter machine on December 2,
2014. He sustained both a lumbar strain and a vascular injury. He received treatment for
his lumbar strain, which Revel treated as compensable. He was compelled to seek
treatment for the vascular condition on his own and incurred medical bills for that
treatment. Mr. Boyd continues to suffer symptoms resulting from the vascular condition
and is entitled to further evaluation for the condition.

                                   Application ofLaw to Facts

            Mr. Boyd established a compensable vascular injury to his left leg.

          For injuries on or after July 1, 2014, an employee must show that his injury
arose primarily out of and in the course and scope of employment. Tenn. Code Ann. §
50-6-102(13) (2014). This basic definition of injury is expounded upon by the statutory
definition of an injury being accidental only if it is caused by an incident, or specific set
of incidents, arising primarily out of and in the course and scope of employment, and
identifiable by time and place of occurrence, that causes "death, disablement, or the need
for medical treatment." Tenn. Code Ann. § 50-6-102(13)(A) (2014). To prove that the
injury causes "death, disablement or the need for medical treatment," the employee must
show "to a reasonable degree of medical certainty that it contributed more than fifty
percent (50%) in causing the death, disablement or need for medical treatment,
considering all causes." Tenn. Code Ann. § 50-6-102(13)(C) (2014). "Shown to a
reasonable degree of medical certainty" means that, in the opinion of the treating
physician, it is more likely than not considering all causes. Tenn. Code Ann. § 50-6-
102(13)(D) (2014).

        Because the instant case comes to the Court in the posture of an Expedited
Hearing, Mr. Boyd must show that he is likely to prevail at a hearing on the merits in
order to recover the requested benefits. Tenn. Code Ann. § 50-6-239(d)(l) (2014). Such
being the case, the Court notes the requirement of Tennessee Code Annotated section 50-
6-102(13)(B)- that an employee must show by a preponderance of the evidence that the
employment contributed more than 50% to the injury- has yet to attach to this
interlocutory stage of the proceedings. For now, Mr. Boyd is not required to show by a
preponderance of the evidence a 50% or more contribution to the injury by the
employment. However, this order should not be construed in any way to either obviate
the need for adequate proof of causation at a compensation hearing, or to forestall either
party from presenting additional evidence at such hearing to reverse or modify this
interlocutory order. See McCord v. Advantage Human Resourcing, No. 2014-06-0063,
2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *4 (Tenn. Work. Comp. App. Bd. Mar. 27,
2015); cf McCallv. Nat!. Health Corp., 100 S.W.3d209, 214 (Tenn. 2003).

                                             8
       In McCord, the Workers' Compensation Appeals Board explained that not every
report of injury by an employee triggers the duty to provide medical care. Instead, "[i]f an
employer chooses to deny the claim following its initial investigation, the employee must
come forward with sufficient evidence from which the trial court can determine that the
employee likely will prove a compensable 'injury by accident' at a hearing on the merits
in accordance with section 50-6-239(d)(1)." McCord, 2015 TN Wrk. Comp. App. Bd.
LEXIS 6 at *7. Thus, an employer such as Revel might investigate the claim, issue a
denial, and force an employee, such as Mr. Boyd, to come forward with sufficient
evidence to show he is entitled to benefits at an expedited hearing.

       In this case, the evidence is uncontroverted that Mr. Boyd stepped down from a
machine and felt low-back and left-leg pain. It is also uncontroverted that he reported
both body parts as being injured to his supervisor. The Court reviewed the medical
records offered into evidence, and finds the records support Mr. Boyd informing both
Drs. Outen and Waggoner that he felt pain and/or discomfort in his left leg when he
missed his step and his foot struck the ground. Thus, Mr. Boyd identified a specific
incident identifiable by time and place of occurrence, one element of the required proof.
The dispositive question concerns whether he has shown an injury that arose primarily
out of the employment. For the reasons that follow, the Court finds sufficient evidence
that Mr. Boyd will likely prevail at a hearing on the merits.

        As argued by Mr. Boyd, the evidence supports a finding that the lumbar strain and
the vascular issue are separate injuries. As such, the evidence establishes that Dr.
Waggoner, in his response to the case manager, defers to the vascular surgeon as to
whether the vascular condition "could have been caused by his alleged injury when he
slipped getting onto his cutting machine." (Ex. 6 at 4.) Importantly, he also pointed out in
that response that Mr. Boyd did "have pain and tingling in the left lower extremity which
I feel was vascular in nature." !d.

        Dr. Lundberg, the vascular surgeon, opines that the "temporal relationship
between the fall and the symptoms" causes him to "suspect" that the vascular condition is
associated with the work injury. Revel points out Dr. Lundberg's statement that he was
"not sure anybody could answer [the causation question] unless we had seen him just
directly after the fall." Revel argues this is insufficient proof. Under the evidence as
admitted, the Court respectfully disagrees.

       The evidence shows no testing for a vascular condition was performed until
December 26, 2014, some three weeks after the injury. But, the evidence also shows Mr.
Boyd complained of pain, numbness, tingling and cold in his leg before that date. Dr.
Waggoner confirmed Mr. Boyd's complaints of pain and tingling (Ex. 6 at 4), and he
found the cold temperature of the leg in his own office exam on December 22, 2014.


                                             9
       Mr. Boyd testified credibly that he hurt his leg on December 2, 2014, and that he
never had issues with the leg prior to that date. This fits with Dr. Lundberg's causation
opinion regarding the temporal relationship between the event and the onset of
symptoms. A claimant's assessment of his or her physical condition is competent
testimony and may not be disregarded. Uptain Constr. Co. v. McClain, 526 S.W.2d 458,
459 (Tenn. 1975).

        Finally, though Revel suggests other possible contributing factors to the vascular
condition such as smoking and diabetes, there is no evidence to date that in any way
connects the vascular condition to other predisposing factors. In fact, apart from the
injury, there is no evidence of any contributing factor to the vascular condition.
Therefore, the only medical evidence of causation is Dr. Lundberg's opinion of the
condition being "suspect" to the injury, which, coupled with the lay proof, is sufficient at
this stage of the proceedings.

      Mr. Boyd is entitled to reimbursement of medical bills for the vascular injury.

        As stated in McCord, "an employer who elects to deny a claim runs the risk that it
will be held responsible for medical benefits obtained from a medical provider of the
employee's choice" if the employee does come forward with sufficient evidence to show
likely success at a hearing on the merits. McCord at *7. Such has long been the law in
Tennessee, see Bond v. American Air Filter, 692 S.W.2d 638, 641 (Tenn. 1985), and such
is true in the instant case. Mr. Boyd has established causation and the need for medical
treatment of the vascular condition. Because Revel contested only causation of the injury,
and not the reasonableness and necessity of the medical treatment, the Court finds Mr.
Boyd is entitled to recover the medical bills for treatment of the vascular issue.

               Mr. Boyd is entitled to further evaluation of his vascular condition.

       Having found sufficient evidence that Mr. Boyd is likely to prevail on the merits
regarding causation, the Court also finds that he is entitled to further evaluation of the
vascular condition. Tennessee Code Annotated section 50-6-204(a)(l)(a) (2014) requires
an employer to "furnish, free of charge to the employee, such medical and surgical
treatment . . . made reasonably necessary by accident." Mr. Boyd required surgery
because of his vascular injury and now requires reasonable follow-up care. Because Dr.
Lundberg treated Mr. Boyd from the beginning, and because Revel never provided a
panel for the vascular condition, the Court finds it appropriated to designate Dr.
Lundberg the treating physician.

               Mr. Boyd is not entitled to further evaluation of his lumbar strain.

       The Court finds Mr. Boyd credible. As such, it stands to reason that he continues
to experience back pain as he testified. However, in regard to the lumbar strain, Revel has

                                             10
complied with the requirements of the law. When Mr. Boyd reported the injury, Revel
provided a panel of physicians. Mr. Boyd chose Dr. Waggoner from the panel. Dr.
Waggoner evaluated and treated Mr. Boyd. Dr. Waggoner further opined Mr. Boyd
reached MMI on March 4, 2015, and had a zero percent permanent impairment rating.
This opinion is presumed correct subject to rebuttal by a preponderance of the evidence.
Tenn. Code Ann. § 50-6-204(k)(7) (2014). There is no evidence to rebut the opinions of
Dr. Waggoner regarding the lumbar strain injury.

       The Court also has considered that Mr. Boyd discontinued physical therapy and
asked to return to work. He is working full time at regular duty. The lay proof matches
the medical proof that Mr. Boyd has completed care for his low back injury. In the
absence of countervailing proof to the contrary, this Court cannot disturb Dr. Waggoner's
opm10ns.

                                       Conclusion

        Mr. Boyd has come forward with sufficient evidence from which this Court
concludes that he is likely to prevail at a hearing on the merits on the issues presented
regarding his vascular injury, but is not entitled to the requested benefits for the lumbar
strain.

 IT IS, THEREFORE, ORDERED as follows:

   1. Revel or its workers' compensation carrier shall provide medical care for Mr.
      Boyd's vascular condition. Mr. Boyd shall furnish Revel or its workers'
      compensation carrier medical bills for the treatment to date of the vascular
      condition and Revel, or its carrier, shall provide Mr. Boyd treatment of the
      vascular condition from Dr. Lundberg.

   2. Mr. Boyd has not, at this stage of the proceedings, shown entitlement to further
      medical benefits for the lumbar strain injury.

   3. This matter is set for Initial Hearing on September 17, 2015, at 3:15 p.m.

   4. Unless interlocutory appeal of the Expedited Hearing Order is filed,
      compliance with this Order must occur no later than seven business days
      from the date of entry of this Order as required by Tennessee Code
      Annotated section 50-6-239(d)(3) (2014). The Insurer or Self-Insured
      Employer must submit confirmation of compliance with this Order to the
      Bureau by email to WCCompliance.Program@tn.gov no later than the
      seventh business day after entry of this Order. Failure to submit the
      necessary confirmation within the period of compliance may result in a
      penalty assessment for non-compliance.

                                            11
    5. For questions regarding compliance, please contact the Workers' Compensation
       Compliance Unit via email vVC ompliance .Program .tn.gov or by calling (615)
       253-1471 or (615) 532-1309.

       ENTERED this the 18th day of




Initial Hearing :

       An Initial Hearing has been set with Judge Allen Phillips, Court of Workers'
Compensation Claims. You must call 731-422-5263 or toll free at 855-543-5038 to
participate in the Initial Hearing.

       Please Note: You must call in on the scheduled date/time to
participate. Failure to call in may result in a determination of the issues without
your further participation. All conferences are set using Central Time (CT).


Right to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers' Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit

                                            12
   of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
   fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
   of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
   will consider the Affidavit of Indigency and issue an Order granting or denying
   the request for a waiver of the filing fee as soon thereafter as is
   practicable. Failure to timely pay the filing fee or file the Affidavit of
   lndigency in accordance with this section shall result in dismissal of the
   appeal.

5. The parties, having the responsibility of ensuring a complete record on appeal,
   may request, from the Court Clerk, the audio recording of the hearing for the
   purpose of having a transcript prepared by a licensed court reporter and filing it
   with the Court Clerk within ten calendar days of the filing of the Expedited
   Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
   the evidence within ten calendar days of the filing of the Expedited Hearing
   Notice of Appeal. The statement of the evidence must convey a complete and
   accurate account of what transpired in the Court of Workers' Compensation
   Claims and must be approved by the workers' compensation judge before the
   record is submitted to the Clerk of the Appeals Board.

6. If the appellant elects to file a position statement in support of the interlocutory
   appeal, the appealing party shall file such position statement with the Court Clerk
   within three business days of the filing of the Expedited Hearing Notice of Appeal,
   specifYing the issues presented for review and including any argument in support
   thereof. If the appellee elects to file a response in opposition to the interlocutory
   appeal, appellee shall do so within three business days of the filing of the
   appellant's position statement.




                                         13
                            CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Expedited Hearing Order for
Medical Benefits was sent to the following recipients by the following methods of service
on this the 18th day of August, 2015.

Name                      Certified    Via         Via    Service sent to:
                           Mail        Fax        Email

Charles L. Hicks                                   X      Larrv hickslaw@bellsouth.net

Jeffery C. Foster                                  X      JF oster@mo nzanakins. com




                                         P~~ r m~~:
                                        Court o f ~ · orkers' Compensation Claims
                                        WC.CourtClerk@tn.gov




                                             14